364 S.W.3d 260 (2012)
Antoine KING, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95496-01.
Missouri Court of Appeals, Eastern District, Division Five.
April 10, 2012.
Antoine King, Jefferson City, MO, pro se.
*261 Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Antoine King (Movant) appeals from the motion court's findings of fact, conclusions of law, and order (judgment) denying his Amended Motion to Vacate, Set Aside, or Correct Sentence and Judgment, filed pursuant to Rule 29.15, on his convictions for two counts of first-degree murder, two counts of armed criminal action, one count of first-degree robbery, and one count of first-degree assault. We affirm the motion court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).